Case 2:88-bk-10553-ER        Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51                  Desc
                              Main Document Page 1 of 11




                                                                    FILED & ENTERED

                                                                          NOV 25 2020

                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
                                                                     BY gonzalez DEPUTY CLERK




                 UNITED STATES BANKRUPTCY COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             LOS ANGELES DIVISION


In re:     John Thymes and Shirley Thymes,       Case No.: 2:88-bk-10553-ER
           Debtors.                              Chapter: 7
                                                 MEMORANDUM OF DECISION
                                                 DENYING FOURTH MOTION FOR
                                                 RECONSIDERATION
                                                 [RELATES TO DOC. NO. 85]

                                                 [No hearing required pursuant to Federal Rule
                                                 of Civil Procedure 78(b) and Local Bankruptcy
                                                 Rule 9013-1(j)(3)]

   For the fourth time, John and Shirley Thymes (“Debtors”) move for reconsideration of an
order denying the Debtors’ motion to reopen their Chapter 7 case (the “Fourth Motion for
Reconsideration”).1 Pursuant to Civil Rule 78(b) and LBR 9013-1(j)(3),2 the Court finds this
matter to be suitable for disposition without oral argument. Because Debtors merely restate
arguments that the Court has previously considered and rejected, the Fourth Motion for
Reconsideration is DENIED.3

1
  Doc. No. 85.
2
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, Rules 1–86; all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
Procedure, Rules 1001–9037; all “Evidence Rule” references are to the Federal Rules of
Evidence, Rules 101–1103; all “LBR” references are to the Local Bankruptcy Rules of the
United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-1; and
all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
3
  The Hon. Richard M. Neiter presided over this case between April 3, 2015 and September 7,
2016. The case was reassigned to the undersigned Judge on September 8, 2016. Doc. No. 62.
Case 2:88-bk-10553-ER         Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51                Desc
                               Main Document Page 2 of 11



I. Background
    Debtors filed a voluntary Chapter 7 petition on May 17, 1988 (the “Chapter 7 Case”). The
Chapter 7 Case was dismissed on July 18, 1989 (the “Dismissal Order”). The official record of
the Chapter 7 Case has been destroyed.
    On October 5, 2015, the Court denied the Debtors’ motion for relief from the Dismissal
Order (the “Motion for Relief”).4 On February 1, 2016, the Court denied a motion for
reconsideration filed by the Debtors that essentially restated the arguments made in the Motion
for Relief (the “First Motion for Reconsideration”).5
    The Debtors appealed the denials of the Motion for Relief and First Motion for
Reconsideration to the Bankruptcy Appellate Panel (the “BAP”). On November 9, 2016, the
BAP affirmed the Bankruptcy Court’s refusal to vacate the Dismissal Order and to reinstate the
Chapter 7 Case.6
    The Debtors appealed the BAP’s affirmance of the Bankruptcy Court’s orders to the Ninth
Circuit Court of Appeals. On January 11, 2017, the Ninth Circuit dismissed the appeal based on
the Debtors’ failure to pay docketing and filing fees.7
    On December 13, 2019, the Court issued a memorandum of decision (the “Dec. 2019
Memorandum”)8 (attached as Exhibit A and incorporated herein by reference) and corresponding
order denying three motions filed by the Debtors that, taken together, amounted to a second
request for reconsideration of the denial of the Motion for Relief (the three motions collectively,
the “Second Motion for Reconsideration”).9 In the Dec. 2019 Memorandum, the Court found that
the Second Motion for Reconsideration was not “made within a reasonable time,” as required by
Civil Rule 60(b).10 The Court found that even if it were to overlook the untimely filing of the
Second Motion for Reconsideration, the Debtors had not shown that they were entitled to relief
from the Dismissal Order:

       The Debtors argue that the Dismissal Order should be set aside so that they can pursue
       relief for alleged violations of the automatic stay. However, all of the alleged stay
       violations identified in the [Second Motion for Reconsideration] occurred either before
       the Chapter 7 Case was filed or after the Chapter 7 Case was dismissed. The Chapter 7
       Case was pending between May 17, 1988 and July 18, 1989. The State Court Judgment,
       which the Debtors allege is void as a violation of the automatic stay, was issued on
       October 16, 1991, long after the automatic stay had terminated as a result of the
       Dismissal Order. Similarly, the February 7, 1991 foreclosure sale of the Property also
       occurred well after the automatic stay had terminated.

Dec. 2019 Memorandum at 3.


4
  See Doc. Nos. 4, 6, 28, 31, and 32 (Motion for Relief) and Doc. No. 34 (order denying Motion
for Relief).
5
  See Doc. No. 44 (order denying First Motion for Reconsideration).
6
  Doc. No. 63.
7
  Doc. No. 66.
8
  Doc. No. 74.
9
  Doc. Nos. 70–73.
10
   Dec. 2019 Memorandum at 3.
Case 2:88-bk-10553-ER         Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51                Desc
                               Main Document Page 3 of 11



    On March 25, 2020, the Court issued a memorandum of decision (the “Mar. 2020
Memorandum”)11 (attached as Exhibit B and incorporated herein by reference) and
corresponding order denying the Debtor’s third request for reconsideration of the denial of the
Motion for Relief (the “Third Motion for Reconsideration”).12 The Court explained that the Third
Motion for Reconsideration did nothing more than restate arguments previously presented to the
Court, and that the Debtors had failed to show any grounds for reconsideration of the Court’s
prior rulings, such as a change in controlling law, newly discovered evidence, or an error of fact
or law.13
    On November 18, 2020, the Debtors filed the Fourth Motion for Reconsideration, which once
again requests that the Court grant the relief denied in the First, Second, and Third Motions for
Reconsideration.

II. Findings and Conclusions
     Reconsideration is “an ‘extraordinary remedy, to be used sparingly in the interests of finality
and conservation of judicial resources.’” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)
(internal citation omitted). “Motions for reconsideration which merely revisit the same issues
already ruled upon by the trial court, or which advance supporting facts that were otherwise
available when the issues were originally briefed, will generally not be granted.” Negrete v.
Bleau (In re Negrete), 183 B.R. 195, 197 (B.A.P. 9th Cir. 1995), aff’d, 103 F.3d 139 (9th Cir.
1996). A motion for reconsideration may not be used “to rehash the same arguments made the
first time or simply express an opinion that the court was wrong.” In re Greco, 113 B.R. 658,
664 (D. Haw. 1990), aff'd and remanded sub nom. Greco v. Troy Corp., 952 F.2d 406 (9th Cir.
1991); see also In re Mannie, 299 B.R. 603, 608 (Bankr. N.D. Cal. 2003) (internal citation
omitted) (“A motion to reconsider should not be used ‘to ask the court “to rethink what the court
had already thought through—rightly or wrongly”—or to reiterate arguments previously
raised.’”).14
     The Fourth Motion for Reconsideration does nothing more than reiterate arguments that the
Debtors have previously presented to the Court as to why the Chapter 7 Case should be
reopened, and as to why the Debtors should be granted various other types of relief that the Court
has previously considered and denied. As set forth in the Dec. 2019 Memorandum and the Mar.
2020 Memorandum (attached as Exhibits A and B), the Court has thoroughly considered all the
arguments advanced by the Debtors in support of the relief they seek, and has found those

11
   Doc. No. 81.
12
   Doc. Nos. 79–80.
13
   Mar. 2020 Memorandum at 2–3.
14
   A motion for reconsideration filed within fourteen days after entry of the order is governed by
Civil Rule 59; a motion for reconsideration filed more than fourteen days after entry of the order
is governed by Civil Rule 60(b). In re Negrete, 183 B.R. at 197. The Fourth Motion for
Reconsideration was filed more than fourteen days after entry of the order and is therefore
governed by Rule 60(b). The Court notes that certain of the cases cited above—Carroll, In re
Greco, and In re Mannie—deal with motions for reconsideration brought under Civil Rule 59,
not Civil Rule 60(b). Nonetheless, the holdings of these cases apply with equal force to a motion
for reconsideration governed by Civil Rule 60(b). See In re Negrete, 183 B.R. at 197 (applying in
the context of a Civil Rule 60(b) motion the legal standards articulated in cases decided under
Civil Rule 59).
Case 2:88-bk-10553-ER          Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51              Desc
                                Main Document Page 4 of 11



arguments to be without merit. In addition, the Bankruptcy Appellate Panel has issued a twelve-
page decision finding that the Debtors failed to establish cause for reopening the Chapter 7 Case.
   The Fourth Motion for Reconsideration—like the First, Second, and Third Motions for
Reconsideration which preceded it—lacks merit and is therefore DENIED.
   The Court will enter an order consistent with this Memorandum of Decision.
                                                ###




     Date: November 25, 2020
Case 2:88-bk-10553-ER   Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51   Desc
                         Main Document Page 5 of 11



                    Exhibit A—Dec. 2019 Memorandum
Case 2:88-bk-10553-ER   Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51   Desc
                         Main Document Page 6 of 11
Case 2:88-bk-10553-ER   Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51   Desc
                         Main Document Page 7 of 11
Case 2:88-bk-10553-ER   Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51   Desc
                         Main Document Page 8 of 11
Case 2:88-bk-10553-ER   Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51   Desc
                         Main Document Page 9 of 11



                   Exhibit B—Mar. 2020 Memorandum
Case 2:88-bk-10553-ER   Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51   Desc
                        Main Document Page 10 of 11
Case 2:88-bk-10553-ER   Doc 86 Filed 11/25/20 Entered 11/25/20 08:49:51   Desc
                        Main Document Page 11 of 11
